This case comes up on motion by defendant. It is a case in which the plaintiff brings suit against defendant alleging that defendant polluted the water percolating into the plaintiff’s well thereby making the plaintiff sick. The case was tried and a verdict returned for the plaintiff for $181.25. The evidence in this case presents a pure question of fact peculiarly adapted to the determination of a jury. The only question which can be fairly raised upon the motion is, whether the testimony was sufficient to support the verdict. While the amount may have been larger than the court would have found upon the testimony, yet the court has no right to disturb the verdict in this respect unless it was so excessive as to show bias, prejudice or a failure to understand the case. Motion overruled. Elvington P. Spinney, for plaintiff. Aaron B. Cole, for defendant.